Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claim 25 is objected to because it is improper to claim the human body. It is suggested to replace, “device is implanted within the brain” with –device adapted to be implanted within the brain--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-19, 24, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavan et al (US 2007/0093875).
Regarding claim 1, Chavan et al disclose a wireless medical device network comprising  a plurality of networked elements. See Fig. 9. At least two of these elements, device 900A and device 900B communicate with each other by sending or receiving data using ultrasonic waves. See paragraph [0056]. 
Regarding claim 11, Chavan et al disclose the ultrasonic wave is generated  by a unidirectional ultrasonic transducer 946.  
Regarding claim 12, Chavan et al disclose the ultrasonic wave is generated  by a multidirectional ultrasonic transducer comprising an array. See paragraph [0055]. 
Regarding claim 13, Chavan et al disclose at least one network element is implanted within the human body. See paragraph [0056]. 
Regarding claim 14, Chavan et al disclose at least one network element is wirelessly recharged using ultrasonic waves.  See paragraph [0017] and Fig. 8.  
Regarding claim 15,  Chavan et al disclose a cardiac medical device wireless network comprising a plurality of networked elements. See Fig. 10.  At least one element is an implanted device 1052; and, at least two of these elements 1052 and 1054 communicate with each other by sending or receiving data using ultrasonic waves.  See paragraph [0073].
Regarding claim 16,  Chavan et al disclose at least one implanted device is used for pacing of a heart chamber. See paragraph [0073].
Regarding claim 17,  Chavan et al disclose at least one implanted control element is used to control a pacing element comprising the autonomic nervous system. See paragraph [0073].  
Regarding claim 18,  Chavan et al disclose at least one implanted control element is used to wirelessly recharge a pacing element using ultrasonic waves. See paragraph [0017] and Fig. 8.  
Regarding claim 19,  Chavan et al disclose at least one of the implanted elements has the capacity to measure blood pressure. See paragraph [0073].  
Regarding claim 23,  Chavan et al disclose a neurostimulation medical device wireless network 1050 comprising a plurality of networked elements 1052, 1054, 1160 and 1162. See paragraphs [0073] and [0074]. At least one element 1052 stimulates or modulates the nervous system. At least two of these elements 1160 and 1162 communicate with each other by sending or receiving data using ultrasonic waves.  
Regarding claim 24, Chavan et al disclose at least one element is an implanted device.  
Regarding claim 28, Chavan et al disclose at least one device is connected to the peripheral nervous system.  Neural stimulation is used to stimulate sensory nerves to block pain signals from reaching the brain. See paragraph [0035].
29. (Original) The network in claim 28, wherein the ultrasonic wave is a pulsed wave.  
Regarding claim 30, Chavan et al disclose at least one network element can increase or decrease cardiac function. See paragraph [0073].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 20, 21, 23, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al (US 2007/0093875) in view of Sumi et al (US 2016/0157828).
Regarding claims 2, 3, 21, 27 and 29, Chavan et al meet all of the claimed limitations except for the ultrasonic wave being a pulsed wave or a continuous wave.
 Sumi et al teach it is well known to use a pulse wave or a continuous wave ultrasonic wave in an ultrasonic transducer system. See paragraph [0584].
Based on the teaching of Sumi et al, one of ordinary skill in the art would have found it obvious to use a pulsed wave for tissue applications or a continuous wave for ultrasound waves for air applications in the system of Chavan et al because pulsed ultrasound waves lessen the effect of tissue warming compared to continuous ultrasound waves. 
Regarding claims 4-6, Chavan et al meet all of the claimed limitations except for data being encoded in the frequency domain, phase domain, and amplitude domain of the ultrasonic wave. Chavan et al teach data is capable of being encoded into the power transmission as a modulation of the power signal. See paragraph [0037]. 
Sumi et al teach it is well known to transform data from the time domain to the frequency domain to simplify signal processing. See paragraph [0765]. Likewise, transforming data from the time domain to the phase domain or amplitude domain simplifies signal processing.
One of ordinary skill in the art would have found it desirable to simplify the encoding of the ultrasonic waves in the system of Chavan et al using data encoded in the frequency domain, phase domain, and amplitude domain for the ultrasonic waves.
Regarding claim 7, Chavan et al disclose data is encoded in the relative position of ultrasound pulses with respect to a time reference. See paragraph [0075].  
Regarding claim 8, Chavan et al disclose data is encoded using a time-hopping scheme in the ultrasonic pulses. The planet processes the encoded signals received from the network of satellites, assigns time values to each satellite when that satellite detects a sense event, compares the time values to a template of normal time values, and determines if a therapy should be applied. See paragraph [0075].  
Regarding claim 20, Chavan et al disclose an external device 110 connected by a communication link 112, one of ordinary skill in the art would have found it obvious to provide wireless internet link for the communication link 112 because it is well known to connect medical devices to external devices via the internet and the skilled artisan would have found it desirable to make the connection wireless to avoid cumbersome wires. 
Regarding claims 25 and 26, Chavan et al teach neural stimulation can be used to stimulate sensory nerves to block pain signals from reaching the brain. See paragraph [0035].
Based on this teaching, one of ordinary skill in the art would have found it obvious to implant at least one device within the brain to block pain signals for deep brain stimulation therapy.    
Allowable Subject Matter
Claims 9, 10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Melodia et al (US 2018/0000344) disclose a wireless medical device network comprising  a plurality of networked elements. See Fig. 2. At least two of these elements, wearable nodes 20 and master processing node 30 communicate with each other by sending or receiving data using ultrasonic waves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
10/27/2022